UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4572


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ASAEL GOMEZ-JIMENEZ, a/k/a Luis Aguilar-Sierra,

                Defendant - Appellant.



                               No. 14-4696


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY WAYNE WIGGINS,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:12-cr-00274-D-2; 5:12-cr-00274-D-1)


Submitted:   August 20, 2015             Decided:   September 29, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Sean P. Vitrano, VITRANO LAW OFFICES, PLLC, Wake Forest, North
Carolina; Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill,
North Carolina, for Appellants. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Phillip A. Rubin, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Asael Gomez-Jimenez appeals his 324-month sentence pursuant

to a guilty plea to possession with intent to distribute cocaine

(Count 8) and eluding examination and inspection by immigration

officers      (Count   10),    and   a     jury    verdict          for    conspiracy    to

distribute and possess with intent to distribute 5 kilograms or

more of cocaine (Count 1) and distribution of cocaine (Count 5).

His     co-conspirator,        Anthony          Wiggins,         appeals          his   jury

convictions      and    resulting      life       sentence          for    conspiracy     to

distribute and possess with intent to distribute 5 kilograms or

more of cocaine (Count 1), possession with intent to distribute

28 grams or more of cocaine base (Count 6), and possession of a

firearm by a convicted felon (Count 7).                        On appeal, they both

challenge      their    respective         sentences           as    procedurally        and

substantively     unreasonable.           Wiggins       additionally          argues    that

the   district    court   erred      in    denying       his    motion       to   suppress.

Their appeals have been consolidated.                   We affirm.

      We first address Wiggins’ appeal of the district court’s

denial of his motion to suppress.                      We review factual findings

underlying a district court’s denial of a motion to suppress for

clear error and legal conclusions de novo.                            United States v.

Hill,   776 F.3d 243,   247    (4th       Cir.    2015).        We    construe     the

evidence    in   the   light    most      favorable       to    the       Government,    the

party prevailing below.         United States v. Farrior, 535 F.3d 210,

                                            3
217 (4th Cir. 2008).               The Government bears the burden of proof

in justifying a warrantless search or seizure.                    United States v.

Watson, 703 F.3d 684, 689 (4th Cir. 2013).

      The Fourth Amendment does not prohibit all searches and

seizures, merely those found to be unreasonable.                          Florida v.

Jimeno, 500 U.S. 248, 250 (1991).                    A warrantless search “is per

se unreasonable subject only to a few specifically established

and well-delineated exceptions,” one of which is “a search that

is conducted pursuant to consent.”                    Schneckloth v. Bustamonte,

412 U.S. 218, 219 (1973) (internal quotation marks, alterations

and citations omitted).              Such consent may be given by the owner

of   the     property,       or     by    a     third-party    possessing       “common

authority over or other sufficient relationship to the premises

or effects” to be searched.                United States v. Matlock, 415 U.S.
164, 171 (1974).            Common authority is based upon the parties’

mutual     use   of   and    access       to   the   property,   such    that    it    is

reasonable to recognize that each party “has the right to permit

the inspection in his own right and that the others have assumed

the risk that one of their number might permit the common area

to   be    searched.”        Id.     at   171      n.7.   Moreover,     even    if    the

consenting       party      does    not       have   common   authority     over      the

property sought to be searched, a search will still be upheld

where an officer reasonably believes in the existence of such

authority.       See Illinois v. Rodriguez, 497 U.S. 177, 186 (1990).

                                               4
Having reviewed the record with the parties’ arguments in mind,

we conclude that the court did not err in concluding that the

officers     reasonably       believed     that        Wiggins’      girlfriend        had

authority to consent to a search of the residence, even if she

lacked actual authority.              Accordingly, we affirm the denial of

Wiggins’ motion to suppress.

      We    review    the     reasonableness       of        Wiggins’     and       Gomez-

Jimenez’s sentences for abuse of discretion.                      United States v.

Howard, 773 F.3d 519, 527-28 (4th Cir. 2014).                        We first review

for   procedural      error,    such     as    improper       calculation       of     the

Guidelines range, failure to consider the 18 U.S.C. § 3553(a)

(2012) sentencing factors, selecting a sentence based on clearly

erroneous facts, or failure to adequately explain the sentence.

Howard, 773 F.3d   at     528.      Absent    any       procedural       error,    we

examine    substantive       reasonableness       of    the    sentence       under    the

totality of the circumstances.            Id.     Sentences within or below a

properly    calculated      Guidelines     range       are    presumed       reasonable,

and this presumption “can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”          United States v. Louthian, 756 F.3d 295,

306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

      Because    of     Wiggins’       prior    felony        drug     offenses,       his

statutory    mandatory       minimum     sentence        on    Count     1    was     life

imprisonment.      Citing Wiggins’ “long criminal history” and “lack

                                          5
of respect for the law,” the district sentenced Wiggins to life

imprisonment on Counts 1 and 6, and 120 months on Count 7.

       Relying     on    Alleyne    v.    United   States,      133    S.    Ct.    2151

(2013),      Wiggins    argues     that   the    district    court     violated      his

Fifth and Sixth Amendment rights by enhancing his sentence on

the basis of prior convictions that were neither alleged in the

indictment nor proven beyond a reasonable doubt.                         Contrary to

Wiggins’ assertions, there was no error, plain or otherwise, in

the district court’s imposition of the enhanced penalty.                            See

United    States    v.    Higgs,    353 F.3d 281,   324    (4th    Cir.      2003)

(reviewing for plain error a constitutional claim raised for the

first time on appeal).

       In Alleyne, the Supreme Court held that the Sixth Amendment

requires a jury to find beyond a reasonable doubt any facts that

increase a defendant’s mandatory minimum sentence.                      Alleyne, 133
S. Ct. at 2163-64.          The Alleyne Court recognized, and expressly

declined to reconsider, however, a narrow exception that allows

a judge to find that a defendant’s prior conviction occurred.

Id. at 2160 n.1 (citing Almendarez-Torres v. United States, 523
U.S. 224    (1998)).       “Almendarez-Torres        remains        good   law,    and

[this court] may not disregard it unless and until the Supreme

Court holds to the contrary.”                  United States v. McDowell, 745
F.3d 115, 124 (4th Cir. 2014), cert. denied, 135 S. Ct. 942

(2015).      Accordingly, this argument is unavailing.

                                           6
     Wiggins also asserts that the district court miscalculated

his Guidelines range on Count 6.                  According to Wiggins, his

Guidelines range was 235 to 293 months.               Because Wiggins failed

to object below, this claim too is reviewed for plain error.

See United States v. Olano, 507 U.S. 725, 731-32 (1993) (stating

standard      for    plain     error     review).     Contrary    to     Wiggins’

assertions, the probation officer correctly grouped the three

counts     for    Sentencing     Guidelines      purposes.       The    resulting

Guidelines       range   was   life    imprisonment    because,    even    though

Wiggins’ offense level and criminal history category generated a

range    of   235   to   293   months,   the    statutory    mandatory    minimum

sentence on Count 1, life imprisonment, was greater than the

maximum of the applicable Guidelines range.                 See U.S. Sentencing

Guidelines Manual § 5G1.2(b) (2013).

     Wiggins also suggests that the district court cut short his

right to allocute at sentencing.               A defendant has a due process

right to address the court if he expresses a desire to do so.

Green v. United States, 365 U.S. 301, 304 (1961); Ashe v. North

Carolina, 586 F.2d 334, 336 (4th Cir. 1978); Fed. R. Crim. P.

32(i)(4)(ii) (right to allocution in federal cases).                   Allocution

is the right to present a statement in mitigation of sentencing.

United States v. Carter, 355 F.3d 920, 926 (6th Cir. 2004); Fed.

R. Crim. P. 32(i)(4)(ii).          However, that right is not unlimited.

Ashe, 586 F.2d at 336-37.          Allocution “may be limited both as to

                                         7
duration and as to content.             [The defendant] need be given no

more    than   a     reasonable      time;     he   need   not   be     heard   on

irrelevancies or repetitions.”          Id. at 337.

       Here, Wiggins was given an opportunity to speak prior to

the    imposition     of    his    sentence.        However,   when   it   became

apparent that Wiggins wished to argue the issue of guilt or

innocence, rather than in mitigation of his sentence, the court

intervened.        Even so, the court permitted Wiggins to continue

again with his allocution.            Having reviewed the transcript, we

conclude that Wiggins was not denied the right to allocute.

       Last, Wiggins challenges the substantive reasonableness of

his sentence, primarily arguing that a life sentence was greater

than necessary.       However, a statutorily mandated sentence, which

Wiggins received, is per se reasonable.                 Farrior, 535 F.3d at

224.    In light of the above, we affirm Wiggins’ convictions and

sentence.

       Gomez-Jimenez was sentenced within his advisory Guidelines

range to 324 months’ imprisonment.              Defense counsel moved for a

variant sentence of 180 months based on Gomez-Jimenez’s lack of

criminal history, his newly acquired faith in prison, advanced

age     upon       release,       impending     deportation,      and      family

responsibilities.          The Government sought a sentence at the top

of the Guidelines range.



                                         8
       In rendering a sentence, the district court stated that it

had    considered       all    of    the     parties’     arguments,    the    advisory

Guidelines range, and the various § 3553(a) factors.                                Noting

Gomez-Jimenez played a “critical role” in the organization and

that    he    was   “committed        to    being   a    drug   dealer,”      the   court

stressed that “specific deterrence and general deterrence are

critical here in light of the serious nature of the conduct, the

entire       record,    [and    that        Gomez-Jimenez]        deserve[s]    a     very

serious punishment.”

       Gomez-Jimenez first argues that the district court failed

to explain why it rejected his non-frivolous arguments for a

lesser       sentence,     thus       rendering     his     sentence     procedurally

unreasonable.          The district court stated that it had considered

the arguments proffered on Gomez-Jimenez’s behalf for a lesser

sentence.        The    court       noted,    however,     that    Gomez-Jimenez       was

involved in very serious drug offenses, and that he chose to

continue his drug activities even after his brothers pled guilty

to    drug    offenses.        Although       the   court    observed    that       Gomez-

Jimenez may have done “a little honest work,” it noted that he

“certainly spent the bulk of [his] time as a drug dealer.”                            The

court further stated that his possible religious conversion in

prison was not mitigating.                 The court also explained that it did

not    find    Gomez-Jimenez’s          proposed        downward    variance    to    180

months-or a sentence at the bottom of the Guidelines range-to be

                                              9
“remotely appropriate.”                 We conclude that the district court

sufficiently        explained          why    it       did    not       find     Gomez-Jimenez’s

arguments in mitigation compelling.

       Gomez-Jimenez            also      contends           that        his      sentence       was

substantively unreasonable, arguing that his lack of criminal

history      and    his    low     risk      of    recidivism            warranted       a    lesser

sentence.       In a related argument, he maintains that the district

court gave too much weight to general deterrence, making his

sentence      greater       than       necessary         to       punish       and    deter     him.

       The    burden       rests        with       the       defendant           to     rebut    the

presumption         of     reasonableness              by     demonstrating             “that    the

sentence     is     unreasonable         when      measured            against    the    § 3553(a)

factors.”          United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).                                      In Gomez-

Jimenez’s     case,       the    district         court       thoroughly         considered      his

circumstances and history, and found that deterrence mandated

the chosen sentence.                The court’s explanation for its chosen

sentence was thorough and well-reasoned.                                  Simply stated, the

court    implicitly        found       that     the      severity         of     Gomez-Jimenez’s

crimes       and     his        critical        role         in        the     drug-trafficking

organization         outweighed           his      lack           of     prior        convictions.

Furthermore, Gomez-Jimenez’s assertion that he had a low risk of

recidivism was undermined by his continuing involvement in the

drug    trade      even     after      his      family        members        received        lengthy

                                                  10
sentences.      Gomez-Jimenez        has    simply    failed     to    rebut    the

presumption    of   reasonableness         accorded    his     within-Guidelines

sentence.

     Accordingly, we affirm the criminal judgments.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials       before    this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                       11